                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 STEVE E. LAUREANO,                                         CIVIL ACTION

        Plaintiff,
                                                            NO. 20-00919-KSM
        v.

 ANDREW SAUL, Commissioner, Security
 Administration,

        Defendant.


                                            ORDER

       AND NOW, this the 30th day of June, 2021, upon consideration of Plaintiff Steve E.

Laureano’s Motion for Summary Judgment and Request for Review and Brief and Statement of

Issues in Support of Request for Review (Doc. No. 13), Defendant Andrew Saul, Commissioner

of Social Security’s Response thereto (Doc. No. 14), and Plaintiff’s reply (Doc. No. 15), and

after reviewing the Report and Recommendation of United States Magistrate Judge Marilyn

Heffley (Doc. No. 16), Plaintiff’s Objections thereto (Doc. No. 17), and Defendant’s responses

(Doc. No. 18), along with the record in this case, IT IS SO ORDERED as follows:

   1. The Report and Recommendation of United States Magistrate Judge Marilyn Heffley is

       APPROVED and ADOPTED;

   2. Mr. Laureano’s Objections to the Report and Recommendation are OVERRULED;

   3. Mr. Laureano’s Motion for Summary Judgment and Request for Review are DENIED.

The Clerk of Court is directed to mark the above-captioned matter as CLOSED for statistical

purposes.

                                                    /s/ Karen Spencer Marston
                                                    ______________________________
                                                    KAREN SPENCER MARSTON, J.
